DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Applicant’s preliminary amendment filed on January 19, 2021 has been entered.  Claim 1 was canceled, and new claims 2-21 were added.   Thus, claims 2-21 are pending in this application, with claims 1, 10 and 18 being independent.  Claims 2-21 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:  The closest prior art of record (Akenine-Moller et al. (US 2015/0178983), Howson et al. (US 2018/0197323) and/or Golas et al. (US 2015/0397674)), individually or in combination, fail to teach or render obvious, the apparatus, methods and/or non-transitory computer-readable storage mediums recited in the amended independent claims.  More specifically, the prior art of record fails to teach, or render obvious, when considering each claim as a whole, the following limitations of independent claims 1, 10 and 18:
“calculating a horizontal motion value for a first region of a frame, wherein the frame includes multiple regions; 
calculating a vertical motion value for the first region; 
comparing the horizontal motion value to a first plurality of threshold values to determine a horizontal shading dimension, wherein the horizontal shading dimension has a first value when the horizontal motion value is less than all of the first plurality of threshold values, the horizontal shading dimension has a second value when the horizontal motion value is greater than all of the first plurality of threshold values, and the horizontal shading dimension has a third value when the horizontal motion value is less than some of the first plurality of threshold values and greater than some of the first plurality of threshold values; 
comparing the vertical motion value to a second plurality of threshold values to determine a vertical shading dimension, wherein the vertical shading dimension has a fourth value when the vertical motion value is less than all of the second plurality of threshold values, the vertical shading dimension has a fifth value when the vertical motion value is greater than all of the second plurality of threshold values, and the vertical shading dimension has a sixth value when the vertical motion value is less than some of the second plurality of threshold values and greater than some of the second plurality of threshold values; 
subdividing the first region into a plurality of pixel blocks, wherein each pixel block has a number of pixels along the horizontal dimension of the pixel block that corresponds to the horizontal shading dimension and each pixel block has a number of pixels along the vertical dimension of the pixel block that corresponds to the vertical shading dimension; and 
rendering a graphics primitive by assigning a shading value to each pixel in at least one of the pixel blocks that is at least partially covered by the graphics primitive.”
  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675